 BURGER KING RESTAURANTB. K. Restaurants Olean, Inc., d/b/a Burger KingRestaurant and Tina M. Richards and DianaM. Bigelow.' Cases 3-CA-9235 and 3-CA-9291September 29, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENE.ILOOn June 30, 1980, Administrative Law JudgeJames F. Morton issued the attached Decision inthis proceeding. Thereafter, the General Counseland Respondent filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings,2find-ings,3and conclusions4of the Administrative LawJudge and to adopt his recommended Order.5ORDERPursuant to Section 10(c) of the National' LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andI In his Decision, the Administrative Law Judge inadvertently referredto Charging Party Diana Bigeloyw as "Diane Bigelow."2 We find merit in the General Counsel's exception to the Administra-tive Law Judge's refusal to grant General Counsel's motion to amend thecomplaint to allege additional violations of Sec 8(a)(3) based on warningsissued to employee Richards. However, on the merits, we have carefullyexamined the record and we conclude that these additional alleged viola-tions have not been established by a preponderance of the evidence. Inpassing, we note that our finding with respect to these warnings does notdisturb our conclusion that the Administrative Law Judge, based on hisresolutions of credibility and on the record as a whole, properly found aviolation of Sec. 8(aX3) in Respondent's discharge of Richards.3 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.The Administrative Law Judge found that, "on a rare occasion." Re-spondent's managers left the restaurant for a 15-minute interval, whereasthe record reveals that the managers left on a regular basis to make bankdeposits. This inadvertent error is insufficient to affect our decision.* The Administrative Law Judge concluded that Respondent violatedSec. 8(aX1) by unlawfully interrogating employee Cuddy regarding hisunion sentiments The General Counsel excepts to the AdministrativeLaw Judge's failure to conclude that Respondent further violated Sec8(aXI) by interrogating Cuddy about the union activities of other em-ployees. We find it unnecessary to pass on the General Counsel's excep-tion, since the finding of such an additional violation would be cumula-tive and would not materially affect the remedy hereina Member Jenkins would provide interest on the hackpay award in ac-cordance with his partial dissent in Olympic Medical Corporation, 250NLRB 146 (1980).252 NLRB No. 65hereby orders that the Respondent, B. K. Restau-rants Olean, Inc., d/b/a Burger King Restaurant,Olean, New York, its officers, agents, successors,and assigns, shall take the action set forth in thesaid recommended Order, except that the attachednotice is substituted for that of the AdministrativeLaw JudgeAPPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF ITHENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WII.L NOT ask you about your supportfor Local 1, Amalgamated Meat Cutters andButcher Workmen of North America, affili-ated with United Food and CommercialWorkers International Union, AFL-CIO, orfor any union.WE WILL NOT discharge any of our employ-ees because they join or support a union.WE WILI. NOT in any other manner interferewith, restrain, or coerce you in the exercise ofyour rights under the National Labor Rela-tions Act, as amended.WE WILL offer Diana Bigelow and TinaRichards immediate and full reinstatement totheir former jobs or, if those jobs no longerexist, to substantially equivalent positions,without prejudice to their seniority or anyother rights or privileges previously enjoyed,and WE WI[Ll make them whole for any loss ofearnings they may have suffered due to theirunlawful termination of employment by payingeach of them a sum equal to what they wouldhave earned, less any interim earnings, plus in-terest.B. K. RESTAURANTS OLEAN, INC., D/B/ABURGER KING RESTAURANTDECISIONSTATEMENT OF THE CASEJAMES F. MORTON, Administrative Law Judge: Thesecases were heard by me on January 30 and 31, 1980, inOlean, New York. The consolidated complaint allegedthat B. K. Restaurants Olean, Inc., d/b/a Burger KingRestaurant (herein called Respondent), violated Section8(a)(1) and (3) of the National Labor Relations Act, asamended (herein called the Act). The issues are:1. Whether Respondent unlawfully interrogated its em-ployees as to their activities on behalf of Local 1, Amal-gamated Meat Cutters and Butcher Workmen of NorthAmerica, affiliated with United Food and Commercial465 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWorkers International Union, AFL-CIO (herein calledthe Union).2. Whether it discharged Tina Richards and Diane Bi-gelow because of their activities on behalf of the Union.3. Whether Diane Bigelow, as a crew leader and oper-ating manager, was a supervisor as defined in Section2(11) of the Act.'Upon the entire record2in this case, including oral ar-gument made at the hearing and including the post-hear-ing briefs3filed by the General Counsel and by the Re-spondent, and based on my observation of the demeanorof the witnesses at the hearing, I make the following:FINI)INGS Oi FACTI. JURISI)ICTIONThe pleadings establish and I find that Respondent op-erates a Burger King Restaurant in Olean, New York,and is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.11. THll UNIONThe uncontroverted testimony of the Union's repre-sentative establishes that it is a labor organization as de-fined in Section 2(5) of the Act and I so find:III. THE AI.I.EGE:I) UNFAIR lABOR PRACTICESA. BackgroundIn June 1976, Dennis Greenfield purchased the BurgerKing franchise then operating in Olean, New York, andanother operating in Jamestown, New York. In late 1977I denied the General Counsel's motion made at the outset of thehearing to amend the complaint to allege that warnings given to TinaRichards, the Charging Party in Case 3-CA-9235, violated Sec. 8(a)(l)and (3) of the Act. M ruling was without prejudice to the GeneralCounsel's offering evidence thereon to establish that her later dischargewas the culmination of harassing actions allegedly taken against her sup-porting the Union. The Employer in fact relies in part upon those warn-ings to shows that the reason it gave for her discharge was not a pretext.My ruling was based on the fact that the General Counsel, althoughaware of the significance of the warnings as possible violations, did notalert Respondent that the General Counsel viewed them as separate vio-lations of the Act until just before the first witness was to be heard. Also,it appeared that no independent evidence of union animus would be of-fered by the General Counsel in conjunction with the testimony respect-ing these warnings. In the General Counsel's post-hearing brief, themotion was renewed on the ground that the issue has now been fully liti-gated. The motion is again denied for the same reasons.2 The General Counsel filed a motion to correct six asserted errors inthe official transcript of the hearing. Respondent opposed the motiononly as to the assertion by the General Counsel that the words "she" and"him" on p. 139, 1 10 of the transcript should be changed to read "he"and "her" respectively. The motion to so change p. 139, 1. 10 is denied Idisagree with the General Counsel's assertion that the change is warrant-ed by the overall context of the testimony. Rather, the testimony as setout on .10, p. 139, comports with the other relevant evidence in thetranscript. In all other respects, i.e., the motion to correct the other fiveasserted errors, the General Counsel's motion is granted.3 In connection with stating its opposition in part to the General Coun-sel's motion to correct the transcript, discussed above in fn. 2, Respond-ent wrote, in effect. a reply brief to that filed by the General CounselCounsel for the General Counsel moved to strike it or alternatively tohave considered her supplemental comments in the nature of a rebuttalargument. That alternate request is granted. That response and subse-quent correspondence from Respondent and the General Counsel havebeen considered.he obtained a third Burger King franchise, which is lo-cated in Fredonia, New York. He is Respondent's presi-dent and principal stockholder. He and Respondent's su-pervisor of operations Stephen Lata, visit these three lo-cations regularly each week.The Olean store, which is the only one of the three in-volved in this case, is supervised on a daily basis by amanager and two assistant managers. In early 1979, whenthe events giving rise to the complaint in this case tookplace, there were three employees classified as crewloaders at Olean. One of these was Diane Bigelow, theCharging Party in Case 3-CA-9291 and who, accordingto Respondent, was then a supervisor not protected bythe Act. In early 1979, there were about 40 employees atthe Olean location, almost all of whom worked on apart-time basis. When there were few customers expect-ed, e.g., during the early morning hours, only two orthree employees were on duty. At the height of activity,e.g., Friday noontime, there were as many as 10 to 12.None of the Olean employees are represented for thepurpose of collective bargaining.B. Relevant Facts as to Work Histories of Bigelow andRichards, Their Union Activities, AllegedInterrogation, Bigelow's Supervisory Status and theDischarges of Bigelow and Richards.1. Bigelow's work historyDiane Bigelow was hired by Respondent in September1978 arid began work then on a part-time basis at theOlean restaurant. She quickly learned the operations andwas made a crew leader 3 months later; i.e., in Decem-ber 1978. By then, she was working a full 40-hour week.Her starting wage rate in September was $2.65 per hour;in December she was receiving $2.80 per hour.In January 1979 the Federal minimum wage rate wasraised to $2.90 per hour, and her rate was, therefore, in-creased to that level. Later that month, she was giventhe responsibility of opening the restaurant each week-day morning and a corresponding 10-hour raise. She re-ceived her last raise, also of 10 per hour, in late Januaryor early February and was discharged on March 8, 1979.2. Richards' work historyTina Richards started working for Respondent in Sep-tember 1978 as a hostess in the dining room. She worked3 hours a day, from 11:30 a.m. to 2:30 p.m. As hostess,her job was to keep the tables clean, to greet, and to passout promotional material to customers, and to keep theladies room clean. Her starting wage rate was $2.65 perhour. She was given a 5-cent-per-hour raise in October1978 and a 20-cent-per-hour increase in January 1979 inorder to bring her rate in line with the minimum wagelevel.In October 1978 when she had been employed by Re-spondent for about a month, Respondent's supervisor ofoperations, Stephen Lata, made a routine visit to theOlean restaurant and observed that she was then spend-ing too much time greeting the customers and notenough time in keeping the dining room clean. He sug-gested to the individual who was then the manager ofthe Olean restaurant and who has since been replaced,466 BURGER KING RESTAURANTthat Richards be transferred to work in the kitchen.Richards was assigned to the kitchen and one of thekitchen workers was assigned to the hostess job. Withina few days, both of these employees persuaded the man-ager to switch them back to their former jobs and thiswas done about 2 weeks later. Richards continued on ashostess until her discharge on March 8, 1979.3. Union activities and alleged interrogationRichards testified that, at noontime on a very busyFriday in mid-February 1979 (all dates hereafter are in1979, unless indicated otherwise) Diane Bigelow hadused the loudspeaker several times to call the managerand one of the assistant managers from the office to helpcare for the many customers waiting to be served. Herefforts were unsuccessful. It appears that the failure ofthe manager or assistant manager to come out to helpserve the customers annoyed Richards. When the lunch-time rush was over, Richards told several of her cowork-ers that it would be a good time for the employees tohave a union. Her coworkers corroborated her testimo-ny. Shortly afterwards and sometime before Richardsfirst met with the Union's representative, as discussedbelow, she and another employee, Noreen Cook, werestanding near the timeclock outside the manager's office,getting ready to punch in for work. They stated that Ste-phen Lata, Respondent's supervisor of operations,walked through the kitchen and into the manager'soffice. One of the crew leaders, Terry Ring, then arrivedand, according to Richards and Cook, Richards toldRing that she "had a union representative to talk to."Richards testified that Ring then "just had a fit," "disa-greed," and "didn't want a union." She said that Ringstood 2 feet away from the doorway to the manager'soffice; and informed Lata who was inside that she, Ring,did not want any union because it would take too muchmoney out of her paycheck. Richards testified that heheard Lata say that he agreed with what Ring said.Cook's account substantially corroborates Richard's.Lata testified that Crew Leader Ring never came to himto talk to him about any union. He also testified, whenspecifically asked about the incident involving Ring astestified to by Richards and Cook, that there was one oc-casion when Ring slammed her locker and "took off likea shot." Ring did not testify although, as a Crew Leader,she is considered a supervisor by Respondent.In the latter part of February, Richards was intro-duced to the Union's representative, Frank Licata, by amutual friend who worked at a nearby supermarket.Richards told Licata that the employees of Respondent"did not want to step into anything too fast." Licata ad-vised her that two-thirds of the employees of Respond-ent would have to sign a petition before he could doanything. Licata testified that he warned Richards thatshe probably would be discharged if Respondent foundout that she was engaged in union organizing.Alleged discriminatee, Diane Bigelow, testified thatone day, while she was counting money in the office,Respondent's supervisor of operations, Lata, asked her ifshe had heard anything about a union. Bigelow testifiedthat Respondent's president, Dennis Greenfield, was alsoin the office at that time.4Bigelow testified that she re-sponded to Lata's question by saying that Richards wasgetting a petition for signatures and that she, Bigelow,intended to sign it.'Bigelow testified that neither Latanor Greenfield said anything but that both remainedsilent. She stated that she completed counting themoney, and left the office. Lata and Greenfield bothdenied that Bigelow ever mentioned anything to themabout a union. Lata testified that there was an occasionin February when Bigelow was counting money in theoffice at a time when he and assistant manager, DianeTurek, were present. Lata testified that Bigelow said tothem, "You know they're crying Union" apparently re-ferring to the employees outside. Lata stated that he re-sponded that every year, "it is the same thing and thatRespondent holds crew meetings in the slow wintermonths to let the employees know where they stand."Lata said that he and Diane Turek may have chuckledwhen Bigelow left the office. Turek testified at the hear-ing but she did not, in her testimony, allude to any suchincident involving Bigelow.Tina Richards met twice more with the Union's repre-sentative, Licata-once when he stopped in briefly forcoffee at Respondent's restaurant during the course of anactive organizational effort at a nearby location andagain when she talked to him while passing that other lo-cation. She gave him a list of the employees at the Oleanrestaurant. At their last conversation, Licata suggested toher that she get interested employees together for ameeting with him. She, however, never spoke with himthereafter.In the latter part of February, Respondent's supervisorof operations, Lata, held a meeting among the entirecrew of employees at the Olean facility to discuss waysof improving service and eliminating waste. Bigelow,Richards, and another employee who was present at themeeting testified that one of the crew leaders asked ifanyone had heard anything about a union. Bigelow testi-fied that Lata simply replied in the negative, but thatLata then asked the employees present what knowledgethey had as to a union. Richards said that Lata also saidthat a union would take a lot out of an employee's pay-check; and Cook recalled that Lata added that he didnot think a union was beneficial. Lata testified that,when one of those present asked if anyone knew any-thing about a union, he then asked the employees if theyknew anything. Lata stated that one employee respondedby saying that he would quit if a union came in.Gary Cuddy, who was one of those in attendance atthe meeting, testified that, a day or two after the meet-' At one point in her testimony, Bigelow stated that this incident oc-curred at the beginning of March. Later, she stated that it took placebefore the crew meeting was held. That meeting is discussed elsewhere inthe decision.5 In Its brief Respondent urged that Bigelow's testimony was clearlycontradicted by a statement in an affidavit she had signed that she wasnot certain but believed her remark to Lata that she told Richards shewould sign her petition was "offered" by her (Bigelow), "rather than byany question by him" I see no direct contradiction. Bigelow maintainedin her testimony at the hearing that Lata initiated the discussion byasking about the Union in general and not about any petition to besigned Bigelow further stated that she volunteered the information as tothe petilion467 DECISIONS OF NATIONAL LABOR RELATIONS BOARDing, Lata asked him to stop working and to accompanyhim to the dining room. There, according to Cuddy,Lata asked him if he had heard anything about a union;Cuddy stated that he told Lata that he had heard"people talking about it." Cuddy stated that he askedLata whether a union would help the employees in anyway and that Lata responded that a union could do nogood because "we were too small." Lata's account con-firms Cuddy's testimony as to that discussion.4. Alleged supervisory status of Diane BigelowIn December 1978, about 3 months after she beganworking for Respondent, Bigelow was promoted to theposition of crew leader, and later, in January, she wasalso assigned the duties of "opening manager." In herlatter capacity, she succeeded Susan Petersen who hasworked for Respondent since 1975 mostly as a memberof the "crew." Petersen had been a crew leader for sev-eral months in 1975, and had been opening manager fromJune 1978 until Bigelow replaced her as noted above.As opening manager, Bigelow opened the doors of therestaurant each weekday at 6:15 a.m., put the lights on,turned on the grille, and took money from the safe andput it in the cash registers for use during the day. Shethen assumed the duties of breakfast cook. One other em-ployee who reported for work at 6:30 a.m. did generalclean up work. At 7 a.m. a third employee reported forduty as the cashier. They were the only three individualson duty between 6 a.m. and 9 a.m. At 9 a.m. the man-ager and one of the assistant managers reported forwork. At 11 a.m., approximately one to seven more em-ployees reported for duty, the number varying with theanticipated numbers of the lunchtime customers. It ap-pears that these employees had regular assignments. Ascrew leader, Bigelow was responsible for the smoothflow of customers, and she could reassign employees todifferent jobs. She testified that, in doing so, she fol-lowed routines established by her predecessor. It seemsthat one of her primary functions as crew leader was toascertain where help was needed, and to go herself tothat station to help the employees assigned there. Therecord is not quite clear as to what responsibilities areborne by the manager and the assistant manager in insur-ing prompt customer service during peak periods exceptthat, at such times, everybody (manager, assistant man-ager, crew leaders, and the crew) should then be in thekitchen or on the serving line. At the end of the lunch-time period, several of the employees "carry over," thatis, they stayed on for the slow early afternoon hours. Bi-gelow counted the moneys in the cash register about1:30 p.m., and finished her workday about 2:30 p.m. Ona rare occasion, both the manager and the assistant man-ager left the restaurant for a 15-minute interval. At suchtimes, the crew leaders were in overall charge.The manager of Respondent's restaurant prepared thework schedules and assignments for all employees eachweek, and was responsible for seeing that they are onduty. Bigelow ordinarily could not ask an employee to"carry-over" at the end of the luncheon period. Anyschedule changes must first be cleared with the man-ager.6Bigelow had no authority to discipline employees.She was expected to report to the manager any incidentwhere an employee has balked at following her direc-tions. On one such occasion, she reported to the managerthat employee Steven Teachman refused to "do some-thing" Bigelow asked him to do, and instead he slammeda microwave oven door. The manager, in turn, notifiedRespondent's supervisor of operations, Lata. Lata wrotea report thereon on an employee counseling form, andgave it to the manager who spoke to Steven Teachman.Teachman later apologized to Bigelow for his behavior.The manager and Bigelow both signed the counselingform on the line designated for the "supervisor's signa-ture." Teachman refused to sign the form. As crewleader, Bigelow did not evaluate employees. She wore auniform distinct in style and color from the type of uni-form worn by the female crew members. She also waseligible to participate in a contributory hospital insuranceplan. Respondent's president testified that most crewleaders do not participate in the plan as "they are under19 (years of age)" and "are under their parents' (healthplan)." He recalled that there had been a crew leader atthe Olean restaurant who opted for Respondent's con-tributory plan.Bigelow had testified at an unemployment compensa-tion hearing, on behalf of Richards, that she was Rich-ards "supervisor." Respondent's supervisor of operations,had stated under oath prior to the hearing in the instantcase that crew leaders are not part of management.5. Richards' discharge on March 8, and reasonsproffered by RespondentRichards testified that, on the morning of March 8,Lata came to the dining room, and appeared depressed.She testified that he had three personnel files in front ofhim when she served him coffee. About 1:30 p.m., shewas called to the manager's office where Lata told herhe was sorry but had to terminate her employment. Shewas given her paycheck and a copy of a personnel formwhich Lata signed and which reflected that she was ter-minated for "personal conduct and unsatisfactory workperformance." Lata also noted on the form that Richardshad been counseled on February 23 regarding her workperformance but as "she is still not complying," Lata had"no alternative but to terminate her employment."Richards had been appraised by Assistant ManagerDawn Troutman on February 27, and was rated "gener-ally acceptable"-getting high marks for attendance, ap-pearance and customer relations, a low mark for "super-vision required" and average grades for job knowledge,work pace, and work attitude. No reference to this ap-praisal was made on the termination form given Rich-ards, as discussed in the preceding paragraph.Respecting the counseling given Richards 4 daysbefore her written appraisal, a form thereon is containedin her personnel file and was prepared and signed by As-sistant Manager Diane Turek. Turek's notations thereon6 On one occasion Bigelow called Assistant Manager Dawn Troutmanwhen an employee failed to report to work as scheduled and when Bige-low was not able to reach the manager, Troutman came in and apparent-ly substituted for the missing employee.468 BURGER KING RESTAURANTreflect that Richards had been given a verbal warningfor talking with other employees on their breaktime in-stead of keeping the tables clean and that Richards hadreceived advice from Turek "on how to improve." Thecounseling form has written provisions, which indicatethat there exists a progressive disciplinary system leadingto discharge; i.e., verbal warning, written warning, sus-pension, and then discharge.Lata testified that, on March 7, he made the decisionto terminate Richards when he and Respondent's presi-dent were visiting the Olean restaurant and observed thatshe was talking too much and not keeping the diningroom clean. Later in his testimony he said that he madeup his mind to discharge Richards on March 8 after talk-ing with the manager and the assistant manager. Latasaid that the dining room area was not clean on March 8.Richards and Bigelow testified that it was clean. Latatestified that he looked through Richards' personnel fileon March 8 "trying to find a way ...to save her job"Lata stated that the manager told him that Richards hadbeen "very snotty" to a customer in December 1978, andthat the manager told him also that Richards "couldn'texpress herself well with the customers." Respondent'smanager testified at the hearing, but made no referencesto such matters.The General Counsel adduced evidence that anotheremployee had received a lower appraisal than Richardsdid-i.e., Richards' point total was 50; the other employ-ee's was only 35. That other employee, Steven Teach-man, was not discharged by Respondent. He quit inMarch. He testified without contradiction that he toldLata several weeks afterwards that he planned on work-ing for the City of Olean during the summer, and thatLata asked him to come back to work in September.Another employee, Cindy Lohr, also received a lowerappraisal than Richards, but was not discharged untilseveral months later for tardiness.6. The discharge of Bigelow, also on March 8, andreasons proffered by RespondentBigelow testified that when she opened the restauranton the morning of March 8, she saw three personnelfiles-Richards', Cook's and her own-laying on top of acabinet. Later that morning, Lata took the files to thedining room. After the lunchtime rush period, Bigelowwas told to report to the office. There, Lata informedher that she was being laid off because Respondent wasreducing the number of its crew leaders.At the hearing, Lata acknowledged that he had toldBigelow that she was being laid off for economic rea-sons, and that that reason was not accurate. He said thatshe was laid off on March 8 because she was suspectedof stealing money from the cash registers. He assertedthat if the shortages had continued to occur after March8, she would have been recalled from layoff as the con-tinued shortages would show that someone else wascausing the cash shortages. Respondent's president, how-ever, also testified that when any employee is let go forsuspected theft, everyone is extra careful and an appre-ciable period likely will go by before another theft at-tempt may be made.As noted earlier, Bigelow had the responsibility eachweekday morning of opening the safe, transferring cashto the registers, making periodic counts of the monies inthe registers, and recording these accounts on forms pro-vided by Respondent. On one morning in January, short-ly after she was given the responsibility for opening therestaurant, she noticed a sizable amount of cash layingon top of the safe. She reported this to the manager.Subsequent inquiries disclosed that an assistant managerhad forgotten to put that money in the safe before clos-ing it the preceeding night. As a consequence of his der-eliction, the assistant manager was discharged.Sometime in mid-February, Respondent's manager as-signed a new employee to operate one of the cash regis-ters. Bigelow told the store manager that that new em-ployee did not have a good reputation. Bigelow testifiedwithout contradiction that in mid-February she reporteda $20 shortage in the register to which that employeewas assigned but nothing came of it. That other employ-ee continued to operate the cash register. That employeewas relieved of her cash register duties sometime later,and assigned to work elsewhere. Respondent asserts thatit has never suspected that employee of theft.Respondent asserts in its brief that it sincerely suspect-ed Bigelow was responsible for cash shortages, whichapparently increased to an intolerable level by mid-Feb-ruary.7Nevertheless, she was permitted to open the safeevery morning and distribute cash to the registers eachday up to and including the date of her discharge. Re-spondent's president testified that on March 7, the daybefore her discharge, he came to the Olean restaurant inpart to check on her. He stated that he removed a $10bill from the safe at the Olean restaurant that day, aftermaking certain that no one had observed him doing this.He placed the $10 bill in one of the three registers beingused that day. He stated that he then counted the moneyin that register, again making sure that no one waswatching him, and then left the premises. He stated thathe returned about 1 hour later and counted the drawer.He found it "even, instead of showing a $10 overage.Greenfield stated that as anyone may have removed the$10 bill to another register in the interval, it was neces-sary to count all the moneys at the restaurant-i.e., theamounts in each of the three registers and the amounts inthe safe, to verify whether a shortage existed. Greenfieldstated that he then felt that it was important to have wit-nesses to the count and that he, Lata, and the manageron duty counted all the moneys and found a shortage ofabout $15. Extensive testimony was taken at the hearingas to who made entries on the daily inventory and cashcontrol sheet for that day, as to when those entries weremade and as to their significance. In her brief, counselfor the General Counsel states that those sheets provedpractically useless in supporting anything at all. In hisbrief, counsel for Respondent stated that Respondent willnot attempt to deal in its brief with the complicated anddetailed testimony concerning the discovery of the short-7 Normal hortages are about $50 to S100 a month For Fehruary heshortage "nas 181469 DECISIONS OF NATIONAL LABOR RELATIONS BOARDage.8In any event, Greenfield stated that he decidedthen to lay Bigelow off because of the irregularities heattributed to her. As noted above, Lata gave Bigelownotice of her termination in the afternoon of the follow-ing day by advising her that she was laid off because thenumber of crew leaders was being reduced.C. Analysis1. Supervisory status of BigelowThe essential facts are not in material dispute. Bigelowbegan work in September 1978 for Respondent andworked part-time with the other employees all of whomwere about 19 years of age. In a few months, she pro-gressed to full-time work and was made a crew leader.On duty then at the Olean restaurant were a manager,two assistant managers, three crew leaders, and a largenumber of part-time employees. At any given time, thenumber of employees on duty varied from 1 to about 10.In addition, Respondent's supervisor of operations and itspresident regularly visited the Olean facility each week.The basic work schedules are made up by the manager.When a crew leader is on duty, he or she checks to seethat the employees scheduled to work are on duty and ifany are not, the crew leader notifies the manager or theassistant manager. Normally, all employees have regularassignments. At peak periods, crew leaders can transferemployees to trouble spots to handle volume. Employeesare expected to follow their orders; infractions are re-ported to the manager for handling. The work assign-ments and reassignments are routine and do not requirethe exercise of independent judgment.Biclow opened the restaurant .'hout 7 a.m., and wasthere with two employees unti tc manager and an as-sistant manager reported or duty about 9 a.m. Duringthat interval, she performed routine duties, including dis-tributing cash to the registers, and serving as breakfastcook.Noting the relatively unskilled work performed, theroutine nature of the work, the fact that permanent trans-fers of work assignments are made by the manager, therelatively large number of admitted supervisors on dutyand particularly the fact that any work reassignmentsmade by Bigelow were dictated by the work routineitself and do not involve the exercise of independentjudgment, I find that she possessed none of the supervi-sory indicia set out in Section 2(11) of the Act. Thus, Ifind that she was an employee, not a supervisor.D. The Alleged Unlawful InterrogationThere are three instances of alleged unlawful interro-gation and no factual dispute as to two of these three. Inits brief Respondent asserts that Counsel for the GeneralCounsel has attempted to transform three innocuous andisolated incidents into violations of the Act and in con-nection with that assertion, it quotes language from partsI It appears that even a "shortage" in the total moneys may not in factbe due to a misappropriation, but may simply be the result of a tempo-rary delay in recording a credit, particularly when monies are removedfrom the safe to be delivered to a nearby bank.9 American Diversified Foods. Inc.. d/b/a Arby's. 247 NLRB No, 9(1980).of the opinions of several U.S. Courts of Appeal to theeffect that interrogation by an employer of its employeesas to their union activities is legal, absent any explicitthreats or other coercive conduct.Respondent does not dispute that, on two of the occa-sions as to which the General Counsel offered evidence,its supervisor of operations, Lata, asked employees aboutthe Union. At the crew meeting in mid-February, afterone of the crew leaders asked apropos of nothing it ap-pears, whether anyone had heard about the Union, Latathen asked this same question of the whole crew. Thisoccurred almost simultaneously with the first meetingRichards had had with the Union's representative, and inwhich she told him that the employees did not want to"to step into anything too fast."Shortly after the crew meeting, Respondent's supervi-sor, Lata, took one employee into the dining room andasked him if he heard anything about a union.The third alleged incident was based on Crew LeaderBigelow's testimony that Lata asked her sometime inFebruary in the office if she had heard anything about aunion. Lata denied so asking her. He said that Bigelowvolunteered to him and Assistant Manager Turek thatthree employees were "crying union," and that they mayleave chuckled over this. I credit Bigelow's account.Turek did not corroborate Lata's version; Lata's accountstruck me as improbable and I note that Lata's actions, asrecounted by Bigelow, are consistent with the other twoincidents of interrogation in which he participated.I do not agree with Respondent that these instances ofinterrogation by Lata are not coercive, or that they areisolated. The Board has characterized similar instances ofinterrogation as serious violations warranting the issu-ance of a remedial order. t Lata's questioning of the em-ployees of the Olean restaurant respecting their union ac-tivities violated Section 8(a)(l) of the Act.E. The Alleged Discriminatory Discharges of Bigelowand RichardsThe work force at the Olean restaurant consists ofmostly young people just out of high school. It appearsthat several of them, particularly Richards and includingBigelow, began to think about joining a union when theybecame upset because the manager and the assistant man-ager did not come out of the office to help them out on abusy Friday afternoon despite being called repeatedly forassistance.Based on the earlier credibility resolution, I find thatRespondent became aware of Bigelow's and Richards'support for the Union when Lata questioned Bigelow, inthe office. Respondent's president also was present then.Lata had asked Bigelow as to her knowledge of unionactivities. I credit also her testimony that she respondedthat Richards was getting a union petition and that she,Bigelow would sign it. In its brief, Respondent contend-ed that her account defies logic and asked (rhetorically)what possible reason would Bigelow have had to makesuch a statement. In that regard, it seems fairly obviousto me that Bigelow was upset over what she and other' Passavan Memorial Area Hospital, 237 NLRB 138 (1978).470 BURGER KING RESTAURANTemployees perceived as the unwillingness of the manageror the assistant manager to help out on the line, and thatshe wanted Greenfield and Lata to know that the em-ployees might even join the Union to, in their view, cor-rect this and perhaps other perceived inequities. It ap-pears that their silence may have discouraged her fromcommenting further. Within a few days, she was let gofrom Respondent's employ. She was told first that shewas being laid off because of a reduction in crew leaders.This was patently a frivolous reason, as Respondent nowconcedes, as one of the regular employees, Lynn Fonzi,had just been made a crew leader. Respondent assertsthat Bigelow was laid off because she was suspected ofstealing money. At the hearing it seemed to back offfrom this position by stating that she was laid off becauseher accounting was inaccurate but it may be that thiswas a euphemism Respondent prefers. Regardless, I findthat there is no evidence in the record in this case tosupport a finding that Bigelow stole any money from Re-spondent, that there is no evidence that Respondent everhad any suspicion that she stole money from it, and noevidence that her accounts were inaccurate. There isample evidence that Bigelow has been an honest personin the course of her employment with Respondent; andthat Respondent was fully aware of her honesty. Shewas the one who found moneys left on top of a safe andturned the moneys in. I cannot believe that Respondentwould have allowed Bigelow free and unsupervisedaccess to its safe and cash registers if it really suspectedher of stealing money. In short, I find that the reasonnow advanced by Respondent for discharging Bigelowwas unequivocally a pretext, even more so than the firstreason it advanced when terminating her employment. Inview of the timing of her discharge in relation to herknown union activity, the union animus demonstrated byRespondent as previously found, and the baseless andshifting reasons it advanced for her discharge, I find thatshe was discharged on March 8 in violation of Section8(a)(1) and (3) of the Act because of her support of theUnion.Richards' discharge a short while earlier on March 8was also because of her Union activities and, separatelyviolated Section 8(a)(1) and (3) of the Act. She wasalways a borderline employee as her appraisal disclosed.Others were better and a few were worse. They were allpaid at the minimum wage rate. Respondent's supervisorof operations, Lata, stated that, on March 8, he looked atRichards' personnel file to see if there was anyway hecould save his job. He apparently overlooked her satis-factory appraisal made a few days before, and also failedto note that Respondent's franchisor, on the forms it sug-gests its franchises use, urges a progessive disciplinarysystem. Had Lata opted for the system, he could havesaved her job. I find that he had no intention of doing soon March 8. I reject his testimony that the dining roomarea that day was not clean, and instead accept the testi-mony of Richards and Bigelow that the area was clean.Richards impressed me as very straightforward. She ad-mitted, and it upset her to do it, that she deserved thewarning giving her in mid-February, stating that she didnot do any work that day. I find that she heeded thecounseling given her then, and that she did her work ac-ceptably thereafter. There is no credible factual basis tosupport Respondent's assertion that Richards was dis-charged for poor work performance on March 7 or 8.Her discharge was based solely on her activities onbehalf of the Union.CONCLUSIONS 01 LAWV1. Respondent violated Section 8(a)(1) of the Act byinterrogating its employees at its restaurant in Olean,New York, as to their activities on behalf of the Union.2. Diane Bigelow is an employee of Respondent withinthe meaning of Section 2(3) of the Act, and was not asupervisor as defined in Section 2(11) of the Act.3. Respondent discharged Diane Bigelow and TinaRichards because of their activities on behalf of theUnion, and thereby violated Section 8(a)(1) and (3) ofthe Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.TH: REMI.i)YHaving found that Respondent engaged in certainunfair labor practices, I recommend that it be ordered tocease and desist therefrom and that it take certain affirm-ative action to effectuate the policies of the Act.Respondent will be required to offer Tina Richardsand Diane Bigelow immediate reinstatement to theirformer positions of employment or, if they no longerexist, to substantially equivalent positions, without preju-dice to any seniority or any other right or privilege theymay have, and dismissing if necessary, anyone who washired in their respective places. Respondent will also berequired to make them whole for all moneys they mayhave lost by reason of their unlawful termination of em-ployment, with backpay to be computed quarterly,making deductions for interim earnings, and with inter-est, the amounts due to be computed in the manner pre-scribed in F. W. Woolworth Company, 90 NLRB 289(1950); Isis Plumbing d Heating Co., 139 NLRB 716(1962); and Florida Steel Corporation, 231 NLRB 651(1977).Upon the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER12The Respondent, B. K. Restaurants Olean, Inc., d/b/aBurger King Restaurant, Olean, New York, its officers,agents, successors, and assigns, shall:i Respondenl would take this statement literally Obhi.usl. her manrlager did not as evidenced h he appraisal she received I construe herremark as a colloquial expression that her work pertorrmance that Ida.was very poorI2 In the eent no exceptions are filed as pr. ilded b Sec 1)2 46 ofthe Rules and Regulations of the National Lahor Relalions Board. thefindings, conclusions, and recommended order herein hall. as protldedin Sec 112 48 of the Rules and Regulations. be adopted hb the Hoard andbecome it. findings. conclusions, and Order, and all ohjectn,, thertioshall he deemed waised for all purposes471 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1. Cease and desist from:(a) Interrogating its employees regarding their unionsympathies or their support for Local 1, AmalgamagedMeat Cutters and Butcher Workmen of North America,affiliated with United Food and Commercial Workers In-ternational Union, AFL-CIO.(b) Discharging any of its employees to discouragethem from joining or supporting the Union.(c) In any other manner interfering with, restraining,or coercing its employees in the exercise of the rightsguaranteed them in Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Offer Tina Richards and Diane Bigelow immediateand full reinstatement to their former positions of em-ployment and make them whole for all losses they mayhave suffered as a result of their having been dischargedon March 8, 1979, in the manner set forth above in thesection entitled. "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll and other records necessary to compute thebackpay and reinstatement rights set forth above.(c) Post at its Olean, New York, restaurant, copies ofthe attached notice marked "Appendix."'3 Copies of thenotice, on forms provided by the Regional Director ofRegion 3, after being duly signed by an officer of Re-spondent, shall be posted by Respondent at the Oleanrestaurant immediately upon receipt thereof and main-tained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that these notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 3, in writ-ing, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.l:' In the event that this order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted pursu-ant to a Judgment of the United States Court of Appeals enforcing anOrder of the National Labor Relations Board."472